--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT, dated March 28, 2016 (this “Agreement”), between YOU
ON DEMAND HOLDINGS, INC., a Nevada corporation (the “Company”), and Mr. Bing
Yang, an individual having the address specified on the signature page hereto
(the “Executive”).

BACKGROUND

     The Company wishes to secure the services of the Executive as President of
the E-commerce Division of the Company upon the terms and conditions hereinafter
set forth, and the Executive wishes to render such services to the Company upon
the terms and conditions hereinafter set forth.

AGREEMENT

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

1.

Employment by the Company. The Company agrees to employ the Executive in the
position of President of the E-Commerce Division of the Company and the
Executive accepts such employment. The Executive shall have such
responsibilities and duties as are consistent with his position, including as
specified on Annex I hereto, and such other duties as assigned by the Chief
Executive Officer (the “CEO”) and the Chairman of the Board (the “Chairman”).
During the term of this Agreement, the Executive will serve the Company
faithfully, diligently and to the best of his ability, and will devote a
majority of his business time and efforts to the business and affairs of the
Company (including its Subsidiaries and Affiliates) and the promotion of its
interests. Executive shall work primarily from the Company’s offices in
Shanghai, China.

        2.

Term of Employment. The term of this Agreement (the “Term”) shall be for the
initial period commencing on April 26, 2016 (the “Effective Date”) and ending on
the second anniversary of the Effective Date, at which point it shall be
automatically renewed for additional one year periods unless (a) either party
hereto provides written notice to the other party that it elects not to renew
the Term at least ninety (90) days before the end of the then-current term or
(b) the Executive is earlier terminated as provided in Section 4 hereof
(provided that the provisions of Section 6 hereof shall survive any such
termination).

        3.

Compensation and Benefits. As full compensation for all services to be rendered
by the Executive to the Company and/or its Subsidiaries and/or Affiliates in all
capacities during the Term, the Executive shall receive the following
compensation and benefits:

        3.1

Salary.

        3.1.1

The Company will pay an annual base salary of $180,000.00 (US) (the “Base
Salary”). The Executive’s Base Salary will be reviewed no less frequently than
annually by the CEO and Compensation Committee of the Board of Directors to
determine whether or not such Base Salary should be adjusted in light of the
Executive’s duties, responsibilities and performance.

       

The Executive’s Base Salary will be payable not less frequently than monthly or
at more frequent intervals in accordance with applicable law and the then
customary payroll practices of the Company.

        3.2

Restricted Stock Awards. Provided he remains employed hereunder and provided he
achieves annual performance objectives to be set each year by the Company’s CEO
and Chairman, the Executive will receive grants of Restricted Stock from the
Company as described in this section 3.2. in the amount of 100,000 shares of
Restricted Stock per year to be issued on or around April 26, 2016, April 26,
2017 and April 26, 2018, respectively. Executive shall not be entitled to
additional grants even if this Agreement is renewed. The Company may, in its
discretion, award additional grants or provide for additional incentives. Any
grant of Restricted Stock made pursuant to this section 3.2 shall be subject to
the terms of the Company’s 2010 Equity Incentive Plan.

1

--------------------------------------------------------------------------------


3.3

Bonus. If the Executive is able to start full time work immediately in Shanghai,
China on April 26, 2016 as requested by the Company, the Executive shall receive
a one-time sign-on bonus of $20,000.

      3.4

Participation in Employee Benefit Plans; Other Benefits. The Executive shall be
permitted during the Term to participate in all employee benefit plans, policies
and practices now or hereafter maintained by or on behalf of the Company
commensurate with the Executive's position with the Company. Nothing in this
Agreement shall preclude the Company from terminating or amending any such plans
or coverage so as to eliminate, reduce or otherwise change any benefit payable
thereunder, so long as such change similarly affects all Company employees.

      3.5

Expenses. The Company shall pay or reimburse the Executive for all reasonable
and necessary expenses actually incurred or paid by the Executive during the
Term in the performance of the Executive's duties under this Agreement, upon
submission and approval of expense statements, vouchers or other supporting
information in accordance with the then customary practices of the Company.

      3.6

Withholding of Taxes. The Company may withhold from any benefits payable under
this Agreement all federal, state, city and other taxes as shall be required
pursuant to any law or governmental regulation or ruling.

      4.

Termination.

      4.1

Termination upon Death. If the Executive dies during the Term, the Executive’s
employment shall terminate as of the date of his death.

      4.2

Termination upon Disability. If during the Term the Executive becomes physically
or mentally disabled, whether totally or partially, so that the Executive is
unable to perform his essential job functions hereunder for a period aggregating
180 days during any twelve-month period, , the Company may, by written notice to
the Executive, terminate the Executive’s employment, in which event the Term
shall terminate thirty (30) days after the date upon which the Company shall
have given notice to the Executive of its intention to terminate the Executive’s
employment because of the disability.

      4.3

Termination for Cause. The Company may at any time by written notice to the
Executive terminate his employment for “Cause.” For purposes of this Agreement
“Cause” shall mean:

          4.3.1

the Executive breaches any material term of this Agreement and fails to cure
such breach (where capable of cure) within 14 days after the receipt of notice
from the Board of such breach, which notice shall state in reasonable detail the
facts and circumstances claimed to be a breach and of the intent of the Company
to terminate the Executive's employment upon the failure of the Executive to
cure such breach; or

          4.3.2

a good faith determination by the Board that the Executive has committed an act
of fraud, misappropriation, embezzlement, or theft or a breach of fiduciary duty
involving; or

          4.3.3

the Executive is convicted of, or enters a no contest plea to, any criminal
offense constituting a felony or a crime involving moral turpitude.

       

  4.4

Termination without Cause. The Company may terminate the Executive’s employment
at any time, without cause, upon 30 days' written notice by the Company to the
Executive and, except as provided in Section 5.1 hereof, the Executive shall
have no right to receive any compensation or benefit hereunder after such
termination. The Company, at its sole election, may place Executive on paid
leave for all or a portion of such 30 day notice period.

2

--------------------------------------------------------------------------------


  4.5

Termination with Good Reason. The Executive may terminate his employment with
“Good Reason”, by giving 30 days’ prior written notice of termination to the
Company. The Company, at its sole election, may place Executive on paid leave
for all or a portion of such 30 day notice period. For purposes of this
Agreement “Good Reason” shall mean any of the following, without the Executive’s
written consent:

          4.5.1

a material reduction in the Executive’s Base Salary (unless such reduction is
pursuant to a general reduction in salary applicable to all similarly situated
employees of the Company);

          4.5.2

any material diminution of the Executive’s authority, duties or
responsibilities;


  4.5.3

a material change in the Executive’s principal place of employment to a location
more than 50 miles from the Executive’s place of employment as of the Effective
Date; or

        4.5.4

a material breach by the Company of this Agreement

Notwithstanding the above, the occurrence of any of the events described in
Sections 4.5.1, 4.5.2, 4.5.3 or 4.5.4 above will not constitute a Good Reason
unless and until the Executive gives the Company notice, within thirty (30)
calendar days after the occurrence of any of the events described in Sections
4.5.1, 4.5.2, 4.5.3 or 4.5.4 above, that such circumstances constitute Good
Reason, and the Company thereafter fails to cure such circumstances within
thirty (30) days after receipt of such notice.

5. Severance Payments.    

  5.1

Termination without Cause, with Good Reason, or Non-Renewal by the Company. If
during the Term (a) the Company terminates the Executive’s employment pursuant
to Section 4.4 hereof (Termination without Cause), (b) the Company elects not to
renew this Agreement pursuant to Section 2 hereof, or (c) the Executive
terminates his employment pursuant to Section 4.5 hereof (Termination with Good
Reason), all compensation payable to the Executive under Section 3 hereof shall
cease as of the date of termination specified in the Company's or the
Executive’s notice or the expiration of the then current term (the “Termination
Date”), and the Executive shall be entitled to the following:


  5.1.1

(i) one month Base Salary for each full year of employment with the Company (the
applicable period being referred to as the “Severance Period), payable in
monthly installments; (ii) all unpaid expenses described in Section 3.4, paid on
or before the Termination Date; (iii) any earned but unpaid bonus pursuant to
Section 3.2, paid on or before the Termination Date; and (iv) all previously
earned, accrued, and unpaid benefits from the Company and its employee benefit
plans, including any such benefits under the Company's pension, disability, and
life insurance plans, policies, and programs, if any, paid in accordance with
the terms of the applicable plan, policy or program.

        5.1.2

notwithstanding the terms of any option or award agreements to the contrary, all
outstanding unvested options, warrants or restricted stock granted to the
Executive shall become fully vested on the Termination Date and, with respect to
options and warrants, shall thereafter be exercisable for the full term of the
option or warrant.

        5.1.3

in the event of Termination for any reason, Executive will be entitled to (i)
reimbursement for all unpaid business expenses pursuant to Company policy; and
(ii) any earned but unpaid compensation.

If, prior to the expiration of the Severance Period, the Executive violates
Section 6 hereof, then the Company shall have no obligation to make any of the
payments that remain payable by the Company under clause (i) and (ii) of this
Section 5.1.1 on or after the date of such violation. Notwithstanding the
foregoing, payments of the amounts described in clauses (i) and (ii) of this
Section 5.1 shall be conditioned on the delivery by the Executive, within
forty-five (45) days following the Termination Date, and effectiveness of a
release of any and all claims that the Executive may have against the Company
through the date of termination, which release shall be in substantially the
form attached as Annex II.

3

--------------------------------------------------------------------------------


  5.2

Termination for Cause, Death or Disability. If this Agreement is terminated by
the Company pursuant to Sections 4.1 (Termination upon Death), 4.2 (Termination
upon Disability) or 4.3 (Termination for Cause) hereof or in the event the
Executive elects not to renew this Agreement pursuant to Section 2, the
Executive shall receive only the amounts specified in clauses (iii), (iv) and
(v) of Section 5.1 hereof.

         

6.

Certain Covenants of the Executive.

        6.1

Covenants Against Competition. The Executive acknowledges that: (i) he is one of
the limited number of persons who will develop the paid media distribution,
video and e-commerce business of the Company (the “Company's Current Lines of
Business”); (ii) the Company conducts such business in the People’s Republic of
China; (iii) his work for the Company and its Subsidiaries and Affiliates, will
bring him into close contact with many confidential affairs not readily
available to the public; and (iv) the covenants contained in this Section 6 will
not involve a substantial hardship upon his future livelihood. In order to
induce the Company to enter into this Agreement, the Executive covenants and
agrees that:

        6.1.1

Non-Compete. During the Term and for a period of one year following the
Executive’s termination of employment with the Company for any reason (the
“Restricted Period”), the Executive shall not, in the People’s Republic of China
(including all Special Administrative Regions thereof), (i) in any manner
whatsoever engage in any capacity with any business competitive with the
Company's Current Lines of Business for the Executive's own benefit or for the
benefit of any person or entity other than the Company or any Subsidiary or
Affiliate of the Company; or (ii) have any interest as owner, sole proprietor,
shareholder, partner, lender, director, officer, manager, employee, consultant,
agent or otherwise in any business competitive with the Company's Current Lines
of Business; provided, however, that the Executive may hold, directly or
indirectly, solely as an investment, not more than two percent (2%) of the
outstanding securities of any person or entity which are listed on any national
securities exchange or regularly traded in the over-the-counter market
notwithstanding the fact that such person or entity is engaged in a business
competitive with the Company's Current Lines of Business. In addition, during
the Restricted Period, the Executive shall not develop any property for use in
the Company's Current Lines of Business on behalf of any person or entity other
than the Company, its Subsidiaries and Affiliates.

        6.1.2

Confidential Information. During the Term, and for a three year period following
the Executive’s termination of employment, the Executive shall not, directly or
indirectly, disclose to any person or entity who is not authorized by the
Company or any Subsidiary or Affiliate of the Company to receive such
information, or use or appropriate for his own benefit or for the benefit of any
person or entity other than the Company or any Subsidiary or Affiliate of the
Company, any documents or other papers relating to the Company's Current Lines
of Business or the customers of the Company or any Subsidiary or Affiliate of
the Company, including, without limitation, files, business relationships and
accounts, pricing policies, customer lists, computer software and hardware, or
any other materials relating to the Company's Current Lines of Business or the
customers of the Company or any Subsidiary or Affiliate of the Company or any
trade secrets or confidential information, including, without limitation, any
business or operational methods, drawings, sketches, designs or product
concepts, know-how, marketing plans or strategies, product development
techniques or plans, business acquisition plans, financial or other performance
data, personnel and other policies of the Company or any Subsidiary or Affiliate
of the Company, whether generated by the Executive or by any other person,
except as required in the course of performing his duties hereunder or with the
express written consent of the Company; provided, however, that the confidential
information shall not include any information readily ascertainable from public
or published information, or trade sources (other than as a direct or indirect
result of unauthorized disclosure by the Executive).

        6.1.3

Employees of and Consultants to the Company. During the Term and for the
Restricted Period, the Executive shall not, directly or indirectly (other than
in furtherance of the business of the Company), initiate communications with,
solicit, persuade or attempt to persuade, entice, induce or encourage any
individual who is then or who has been within the preceding 12-month period, an
employee of or consultant to the Company or any of its Subsidiaries or
Affiliates to terminate employment with, or a consulting relationship with, the
Company or such Subsidiary or Affiliate, as the case may be, or to become
employed by or enter into a contract or other agreement with any other person,
and the Executive shall not approach any such employee or consultant for any
such purpose or authorize or knowingly approve the taking of any such actions by
any other person.

4

--------------------------------------------------------------------------------


  6.1.4

Solicitation of Customers. During the Term and for the Restricted Period, the
Executive shall not, directly or indirectly, initiate communications with,
solicit, persuade, entice, induce, encourage (or assist in connection with any
of the foregoing) any person who is then or has been within the preceding
12-month period a customer or account of the Company or its Subsidiaries or
Affiliates, or any actual customer leads whose identity the Executive learned
during the course of his employment with the Company, to terminate or to
adversely alter its contractual or other relationship with the Company or its
Subsidiaries or Affiliates.

          6.1.5

Business Opportunities. During the Term the Executive shall promptly disclose to
the Company any business idea or opportunity which falls within the meaning of
the Company's Current Lines of Business, which business idea or opportunity
shall become the sole property of the Company.

          6.1.6

Intellectual Property. The Executive agrees that all Intellectual Property (as
defined below) made or conceived by the Executive, either solely or jointly with
others, during the Executive’s employment with the Company whether or not such
Intellectual Property is made or conceived during the hours of the Executive’s
employment or with the use of the Company’s facilities, materials, or personnel,
will be the property of the Company or its nominees. “Intellectual Property”
means discoveries, concepts, and ideas, whether patentable or not, including
apparatus, processes, methods techniques, and formulae, as well as improvements
thereof or know-how related thereto, any “works made for hire” or other
copyrighted or copyrightable material, and any notes, drawings, memoranda,
correspondence, documents, records, notebooks, flow charts, computer programs
and source and object codes, related or relating to any present or prospective
activities of the Company or its affiliates. The Executive will, without royalty
or any other additional consideration: (i) inform the Company promptly and fully
in writing of such Intellectual Property; (ii) assign to the Company all the
Executive’s right, title, and interest in and to such Intellectual Property;
(iii) assist the Company or its nominees to obtain, maintain and enforce the
Company’s rights with respect to such Intellectual Property; and (iv) execute,
acknowledge, and deliver to the Company such written documents and instruments,
and do such other acts, as may be necessary in the opinion of the Company to
obtain, maintain or enforce the Company’s rights with respect to such
Intellectual Property. Notwithstanding the foregoing, Intellectual Property made
or conceived by the Executive during the Executive’s employment that is made,
developed or conceived solely on non-Company time without use of any of the
Company’s facilities, materials, or personnel, and which does not relate to the
business of the Company or the reasonably anticipated business of the Company
shall not be required to be assigned to the Company pursuant to this section
6.1.

          6.2

Rights and Remedies Upon Breach. If the Executive breaches, or threatens to
commit a breach of, any of the provisions of Section 6.1 hereof (collectively,
the “Restrictive Covenants”), the Company and its Subsidiaries and Affiliates
shall, in addition to the rights set forth in Section 5.1 hereof, have the right
and remedy to seek from any court of competent jurisdiction specific performance
of the Restrictive Covenants or injunctive relief against any act which would
violate any of the Restrictive Covenants, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to the
Company and its Subsidiaries and Affiliates and that money damages will not
provide an adequate remedy to the Company and its Subsidiaries and Affiliates.
To the extent permitted by applicable law, each of the Company and the Executive
waives any requirement for the posting of a bond or other security.

          6.3

Severability of Covenants. If any of the Restrictive Covenants, or any part
thereof, is held by a court of competent jurisdiction or any foreign, federal,
state, county or local government or other governmental, regulatory or
administrative agency or authority to be invalid, void, unenforceable or against
public policy for any reason, the remainder of the Restrictive Covenants shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated, and such court, government, agency or authority shall be empowered
to substitute, to the extent enforceable, provisions similar thereto or other
provisions so as to provide to the Company and its Subsidiaries and Affiliates,
to the fullest extent permitted by applicable law, the benefits intended by such
provisions.

5

--------------------------------------------------------------------------------


7.

No Conflicts. The Executive agrees and acknowledges that his employment by the
Company and compliance with this Agreement do not and will not breach any
agreement made by the Executive to keep in confidence information acquired by
him prior to or outside of his employment with the Company. The Executive will
comply with any and all valid obligations which he may now have to prior
employers or to others relating to confidential information, inventions or
discoveries which are the property of those prior employers or others, as the
case may be. The Executive has supplied or will promptly supply to the Company
upon its request a copy of each written agreement setting forth any obligations.
The Executive hereby agrees and acknowledges that he has not brought and will
not bring with him for use in the performance of his duties at the Company any
materials, documents or information of a former employer or any third party that
are not generally available to the public, unless he has express written
authorization from the owner thereof for possession and use of the Executive
otherwise has undisputed proprietary rights to such material, documents or
information.

      8.

Other Provisions.

      8.1

Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telecopied,
telegraphed or telexed, or sent by certified, registered or express mail,
postage prepaid, to the parties at the addresses of the respective parties as
specified on the signature pages hereto or at such other addresses as shall be
specified by the parties by like notice, and shall be deemed given when so
delivered personally, telecopied, telegraphed or telexed, if delivered during
regular business hours (or the next business day, if after regular business
hours) or if mailed, three days after the date of mailing, as follows.

      8.2

Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
contracts and other agreements, written or oral, with respect thereto.

      8.3

Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

      8.4

Governing Law, Consent to Jurisdiction, etc. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof (except Section 5-1401 of New York’s General Obligations Law). Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, New York for the adjudication of
any dispute hereunder, and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper.

      8.5

Compliance with Section 409A. The parties to this Agreement intend that the
Agreement complies with Section 409A of the Code, where applicable, and this
Agreement will be interpreted in a manner consistent with that intention.
Notwithstanding any other provisions of this Agreement to the contrary, and
solely to the extent necessary for compliance with Section 409A of the Code, if
as of the date of Executive’s “separation from service” (within the meaning of
Section 409A of the Code and the applicable regulations) from the Company, (i)
Executive is deemed to be a “specified employee” (within the meaning of Section
409A of the Code), and (ii) the Company or any member of a controlled group
including the Company is publicly traded on an established securities market or
otherwise, no payment or other distribution required to be made to Executive
hereunder (including any payment of cash, any transfer of property and any
provision of taxable benefits) solely as a result of Executive’s separation from
service will be made earlier than the first day of the seventh month following
the date on which the Executive separates from service with the Company, or if
earlier within thirty (30) days of the Executive’s date of death following the
date of such separation. Notwithstanding the foregoing, this provision will not
apply to (a) all payments on separation from service that satisfy the short-term
deferral rule of Treas. Reg. §1.409A-1(b)(4), (b) to the portion of the payments
on separation from service that satisfy the requirements for separation pay due
to an involuntary separation from service under Treas. Reg.
§1.409A-1(b)(9)(iii), and (c) to any payments that are otherwise exempt from the
six month delay requirement of the Treasury Regulations under Code Section 409A.
Notwithstanding anything to the contrary herein, a termination of employment
will not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment,” or like terms will mean a separation from service.
For purposes of Section 409A of the Code, each payment made under this Agreement
will be designated as a “separate payment” within the meaning of the Section
409A of the Code. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (y) the reimbursements for
expenses for which Executive is entitled to be reimbursed will be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

6

--------------------------------------------------------------------------------


  8.6

Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and any successors and assigns permitted or
required by Section 8.7 hereof. Nothing in this Agreement, expressed or implied,
is intended to confer on any person other than the parties hereto or such
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.

        8.7

Assignment. This Agreement, and the Executive's rights and obligations
hereunder, may not be assigned by the Executive. The Company may not assign this
Agreement and its rights, together with its obligations, hereunder without the
Executive’s prior written consent, except in connection with any sale, transfer
or other disposition of all or substantially all of the Company’s assets or
business, whether by merger, consolidation or otherwise.

        8.8

Further Assurances. The Executive will executive and deliver all instruments and
other documents which the Company reasonably determines to be necessary or
appropriate to carry out the terms of this Agreement.

        8.9

Indemnification. The Executive will be entitled to indemnification to the
fullest extent provided under applicable law and the terms of the Company’s
Articles of Incorporation and By-laws, and any other indemnity agreement to
which he is a party or beneficiary. Further, the Executive shall be covered
under any applicable insurance coverage maintained by the Company with respect
to its executive officers. Without limiting any other provision of this
Agreement, this Section 8.9 will survive the termination or expiration of this
Agreement for any reason.

7

--------------------------------------------------------------------------------


  8.10

Definitions. For purposes of this Agreement:


8.10.1

“Affiliate” means a person that, directly or indirectly, controls or is
controlled by, or is under common control with the Company;

     

8.10.2

“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”) as used with respect to any person or entity, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through ownership of voting securities or by contract or other agreement or
otherwise; and

     

8.10.3

“Subsidiary” means any person or entity as to which the Company, directly or
indirectly, owns or has the power to vote, or to exercise a controlling
influence with respect to, fifty percent (50%) or more of the securities of any
class of such person, the holders of which class are entitled to vote for the
election of directors (or persons performing similar functions) of such person
and shall specifically include any variable interest entity of the Company whose
financial results are consolidated with those of the Company under U.S.
generally accepted accounting principles.


  8.11

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

        8.12

Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

[Signature page follows]

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  COMPANY:       YOU ON DEMAND HOLDINGS, INC.         By: /s/ Mingcheng Tao  
Name: Mingcheng Tao   Title: Chief Executive Officer                      
EXECUTIVE:           /s/ Bing Yang     BING YANG           Address:            

9

--------------------------------------------------------------------------------

Annex I

Duties and Responsibilities

The President of the E-Commerce Division shall have general supervision of the
E-Commerce Division of the Corporation and shall see that all orders and
resolutions of the Chief Executive Officer with regards to the E-Commerce
Division are carried into effect. The President of the E-Commerce Division shall
regularly communicate with the Chief Executive Officer and Chairman of the Board
and shall perform all duties which from time to time may be requested of him by
the Chairman and the Board of Directors.

10

--------------------------------------------------------------------------------

Annex II

GENERAL RELEASE

I, Bing Yang, in consideration of and subject to the performance by the Company,
of its obligations under Section 5.1 of the Employment Agreement, dated as of
March, 2016 (the “Agreement”), do hereby release and forever discharge as of the
date hereof the Company and its respective affiliates and subsidiaries and all
present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”). The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1.

I understand that any payments or benefits paid or granted to me under Section
5.1 of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive the payments and benefits specified
in Section 5.1 of the Agreement unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter or breach
this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its respective
affiliates.

      2.

Except as provided in paragraphs 4 and 5 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, or any of my heirs, executors, administrators or assigns, ever had, now
have, or hereafter may have (through the date that this General Release becomes
effective and enforceable), by reason of any matter, cause, or thing whatsoever,
from the beginning of my initial dealings with the Company to the date of this
General Release relating exclusively to any claims arising from or relating in
any way to my employment relationship with the Company, the terms and conditions
of that employment relationship, and the termination of that employment
relationship (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that this General Release constitutes a general release
of all claims and that no reference herein to a specific form of claim, statute
or type of relief is intended to limit the scope of this General Release.

      3.

I represent and warrant that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

      4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release. I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

11

--------------------------------------------------------------------------------


5.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
Claims (a) arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof, (b) I have to workers’ compensation
benefits or vested benefits under any pension plan, employee benefit plan or any
other plan or program of the Company, or (c) with respect to indemnification for
actions brought against me in my capacity as an officer, manager or director of
the Company or any subsidiary or affiliate of the Company, whether pursuant to
statute, the Company’s articles of incorporation or bylaws, or any separate
agreement, but excluding any claims which I, or any of my heirs, executors,
administrators or assigns, ever had, now have, or hereafter may have (through
the date that this General Release becomes effective and enforceable), by reason
of any matter, cause, or thing whatsoever, from the beginning of my initial
dealings with the Company to the date of this General Release, relating to any
other relationship with the Company, including, without limitation, as option
holder, stockholder, lender, director or otherwise.

    6.

I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever for any
Claim, including, without limitation, reinstatement, back pay, front pay, and
any form of injunctive relief. Notwithstanding the foregoing, I acknowledge that
I am not waiving and am not being required to waive any right that cannot be
waived under law, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; provided, however,
that I disclaim and waive any right to share or participate in any monetary
award resulting from the prosecution of such charge or investigation or
proceeding.

    7.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law.

    8.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

    9.

I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
that I have consulted regarding the meaning or effect hereof or as required by
law, and I will instruct each of the foregoing not to disclose the same to
anyone. The Company agrees to disclose any such information only to any tax,
legal or other counsel of the Company or as required by law.

    10.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.

    11.

I hereby acknowledge that certain provisions of the Agreement, including Section
6 thereof shall survive my execution of this General Release.

    12.

I acknowledge that I may hereafter discover Claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it.
Nonetheless, I understand that this General Release applies to and effects a
release and waiver of any such claim.

12

--------------------------------------------------------------------------------


13.

Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

13

--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

  (i)

I HAVE READ IT CAREFULLY;

        (ii)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

        (iii)

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

        (iv)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

        (v)

I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

        (vi)

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

        (vii)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

        (viii)

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.


SIGNED: /s/ Bing Yang   DATE:

- 19 -

[Signature to Employment Agreement]

14

--------------------------------------------------------------------------------